DETAILED ACTION

    PNG
    media_image1.png
    593
    317
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election is again acknowledged: 

    PNG
    media_image2.png
    109
    683
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1,2,13-15,17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Soviet Union Patent Document 1,421,890 (SU890) and either of PASCUAL (US 3,144,408) and/or YOSHIDA (US 8,307,993) and/or FREDERICK (US 2,408,923).
The Soviet Union Patent document discloses an inlet 2, outlet 3, filter element 11 or 12, collecting chamber “A” and sieve covering 8 (?).
As pointed out by Applicant in the Remarks of April 13, 2021, with respect to Soviet Union Patent Document SU1,421,890 (SU890): 
Claim 1 recites that "the sieve covering includes tubular walls bounding the sieve openings (54) and the tubular walls extend below a lower side of the sieve covering into the collection chamber (56, 56')." SU890 lacks this feature. 
Claim 15 recites that "the collection chamber is separated from the flow path of the liquid by a covering with multiple openings for passage of the dirt particles, wherein each opening is bounded at least in part by a wall that extends down below a lower side of the covering into the collection chamber." SU 890 lacks this feature.

    PNG
    media_image3.png
    525
    583
    media_image3.png
    Greyscale

Both PASCUAL and YOSHIDA disclose the use of tubular walls bounding sieve openings as shown below to facilitate separations and keep separated components separated, while FREDERICK discloses a louvered structure (see bent tongues 15 illustrated below), to prevent solids (“chips”) separated in a trap from escaping the trap. In view of any of the teachings of PASCUAL, YOSHIDA, or FREDERICK, it would have been obvious to employ tubular walls bounding sieve openings, in order to prevent separated components from exiting collecting chamber “A” of SU890.

PASCUAL claims:

    PNG
    media_image4.png
    757
    768
    media_image4.png
    Greyscale

See upstanding encircling wall “82” in Figure 3 of PASCUAL:

    PNG
    media_image5.png
    447
    471
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    752
    518
    media_image6.png
    Greyscale

YOSHIDA teaches:
(45)    Next, a description will be given of an example in which the filter hole 7a is constructed by using a resin bush 16 with reference to FIG. 3. The resin bush 16 is constructed by a head portion 16a and a main body portion 16b, and a taper hole is formed along an axis. The resin bush 16 can be manufactured, for example, from a nylon 66 (for example, Leona 1300S manufactured by Asahi Kasei Corporation) by a resin molding, and can be attached to the filter element 7 by being pressure inserted to a hole which is previously formed in the filter element 7.

    PNG
    media_image7.png
    588
    390
    media_image7.png
    Greyscale

s 22 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Soviet Union Patent Document 1,421,890 (SU890) and either of PASCUAL (US 3,144,408) and/or YOSHIDA (US 8,307,993) and/or FREDERICK (US 2,408,923) as applied to claims 1,2,13-15,17 and 19-21  above, and further in view of BLOKSMA (US 2,697,523)
Claims 22 and 23 specify the filter to be a “frustoconical filter,” which does not appear to be expressly disclosed by (SU890). Mere changes in shape, absent a showing of unexpected results specifically associated therewith, do not justify the grant of a United States Patent, but, instead, constitute obvious changes.
BLOKSMA, as depicted below, discloses a conical filter element 6 with a sediment trap 10. In view of BLOKSMA it would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above, to employ a filter as recited in claims 22 and 23, since such a shape is taught to be efficacious in filtering sediment upstream of a sediment trap and/or deflecting/directing sediment/solids toward a sediment trap.


    PNG
    media_image8.png
    581
    392
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,15 and 17 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by BERG (US 2,544,214). BERG discloses housing 10, inlet 26, collecting chamber beneath lower plate 101, outlets 22, 34, 15 and 52, unlabeled granular filter material, and “covering” plates 100 and 102 each having un-numbered tubular extensions extending from a plurality of sieve openings 103 & 104, perhaps best illustrated in Figures 2-4.

    PNG
    media_image9.png
    606
    420
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    667
    433
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 15,17,19,21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation, “bounded at least in part by a wall” as was added to independent claim 15, does not appear to enjoy basis in the originally filed disclosure. It appears to constitute prohibited new matter.
Continuity Data Map

    PNG
    media_image11.png
    230
    209
    media_image11.png
    Greyscale

Response to Arguments
	Against Berg, it is argued: “Berg is directed to a system through which a granular material flows from top to bottom. There is no flow path for liquid through the Berg structure by which dirt particles are filtered out of flowing liquid by a filter.” The Examiner disagrees. There are numerous conduits and/or flowpaths by which said flow could take place. Applicant is reminded that the claims presently under consideration are apparatus claims, and not method claims.
Allowable Subject Matter
	The indicated allowability of the claim-set proposed by the Examiner in the Office Action of January 13, 2021, is WITHDRAWN.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776